Hill, J.
(After stating the foregoing facts.) The charge of the court has been carefully read and considered, and the writer of this opinion expresses the view, without reservation, that in his experience he has never considered a charge that more completely, fully, and correctly set out and more clearly and distinctly covered all the rules of law applicable to the evidence in the case than that delivered by the learned judge in the present instance. Many objections to excerpts from the charge are made in the motion for a new trial, but a careful examination of these exceptions, when they are considered in connection with the entire charge, shows beyond doubt not only that they are entirely without merit, but that the charge as a whole fully conformed to the law claimed to be applicable to the facts by the plaintiff in error. It would answer no profitable purpose to take up and discuss each of these exceptions. We therefore conclude that no error of law was committed; the evidence was in conflict on the issues of fact involved, and this court is without jurisdiction to set aside the verdict, which is approved by the trial judge.

Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.